 



Exhibit 10.18

 



 



LEASE TERM AND SUBLEASE TERMINATION AGREEMENT

 

THIS LEASE TERM AND SUBLEASE TERMINATION AGREEMENT ("Agreement"), effective as
of July 16, 2018, is entered into by and between SWL Properties LLC, a Missouri
limited liability company ("Landlord"), Seventh Wave Laboratories LLC, a
Delaware limited liability company (herein “Sublessor”), and Cardinal
Laboratories LLC, an Indiana limited liability company (herein “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Sublessor and Tenant are parties to that certain Sublease dated July 2,
2018 ("Sublease") for the property and improvements located at 19 Worthington
Access Drive, Maryland Heights, MO 63043 ("Property");

 

WHEREAS, Landlord and Tenant have entered into that certain Commercial Lease
Agreement with an Effective Date of July 16, 2018 (“Lease”) for the Property;
and

 

WHEREAS, Sublessor and Tenant wish to memorialize the termination of the
Sublease, and Landlord and Tenant wish to memorialize the commencement date and
expiration date of the Original Term of the Lease.

 

NOW, THEREFORE, in consideration of the Property as described in the Lease and
the covenants set forth therein, Landlord, Sublessor, and Tenant agree as
follows:

 

1.       The Termination Date (as defined in the Sublease) of the Sublease is
July 16, 2018, effective immediately prior to the moment the Lease became
effective.

 

2.       The Effective Date of the Lease is July 16, 2018. The Original Term of
the Lease is seven (7) Lease Years commencing on July 16, 2018, and expiring on
July 31, 2025.

 

3.       This Agreement may be executed in counterparts, each of which, when
taken together, shall constitute one and the same document.  A facsimile or
electronic signature of either party shall constitute an original signature of
such party for all purposes.

 

 

 

[SIGNATURES ON FOLLOWING PAGES]

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Landlord has executed this Agreement effective as of the day
and year first above written.

 

LANDLORD:

 

SWL Properties LLC,

 

a Missouri limited liability company

 

 

 

By: /s/ Kimberly L. Sagartz     Kimberly L. Sagartz, Member  

 

 

 

 

 

 

IN WITNESS WHEREOF, Sublessor has executed this Agreement effective as of the
day and year first above written.

 

SUBLESSOR:

 

Seventh Wave Laboratories LLC,

 

a Delaware limited liability company

 

 

 

 

 

By: /s/ Kimberly L. Sagartz     Kimberly L. Sagartz, Member  

 

 

 

 

 

IN WITNESS WHEREOF, Tenant has executed this Agreement effective as of the day
and year first above written.

 

TENANT:

 

Cardinal Laboratories LLC,

 

an Indiana limited liability company

 

 

 

By: /s/ Jill C. Blumhoff   Name: Jill C. Blumhoff   Title: Vice President  

 

 

 

 



 



 



 

